Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Status of the Claims
Claims 1-34 are pending.  Claims 1-5 and 8-20 are the subject of this NON-FINAL Office Action.  Claims 6-7 and 21-34 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-21) and the species of claim 1, transposase fragmenting and combination chromatin accessibility and expression profiling with traverse in the Reply filed 01/12/2022 is acknowledged.  Applicant argues that the Groups have the same effect, function, mode of operation and design because they all involve fragmenting, cDNA and sequencing.  The Office disagrees.  Claims 27/Group III, for example, requires discretized volumes with volume-specific barcodes and split and pool, not required in Groups I and II.  
Thus, claims 6-7 and 21-34 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Notes

	Single-cell genomic technologies provide a unique opportunity to observe diverse regulatory states across heterogeneous tissues. Methods have been developed to assay the epigenome (Buenrostro et al. Nature 523:486-490 (2015); Cusanovich et al. Science 348:910-914 920165)); Lareau et al. Droplet-based combinatorial indexing for massive scale single-cell epigenomics. Doi:10.1101/612713), transcriptome (Klein et al. Cell 161:1187-1201 (2015); Rosenberg et al. Science 360:176-182 (2018); Macosko et al. Cell 161:1202-1214 (2015)) and protein (Stoeckius et al. Nat Methods14:865-868 (2017)) at single-cell resolution. Towards integrative analyses, methods to computationally pair these diverse datasets have been developed (Stuart et al. Comprehensive integration of single cell data. doi:10.1101/460147). However, these inference approaches strongly rely on current models of gene regulation and as a consequence are likely to miss new biology. In contrast, direct methods to measure different molecules within the same single-cell, referred to as “multi-omic” methods, have been developed (Clark et al. scNMT-seq enables joint profiling of chromatin accessibility DNA methylation and transcription in single cells (2017) doi:10.1101/138685; Pott, Simultaneous measurement of chromatin accessibility, DNA methylation, and nucleosome phasing in single cells (2016) doi.10.1101/061739; Dey et al.Nat Biotechnol 33:285-289 (2015); Macaulay et al. Nat Methods 12:519-522 (2015); Angermueller et al. Nat Methods 13:229-232 (2016); Hou et al. Cell Res 26:304-319 (2016); Liu et al. Deconvolution of single-cell multi-omics layers reveals regulatory heterogeneity (2018) doi.10.1101/316208; Guo et al. Cell Res 27:967-988 (2017); Frey et al. Nat Methods13:269-275 (2016)). Many approaches measuring the epigenome and transcriptome rely on physically isolating single-cells (Clark et al. scNMT-seq enables joint profiling of chromatin accessibility DNA methylation and transcription in single cells. (2017). doi:10.1101/138685; Pott, Simultaneous measurement of chromatin accessibility, DNA methylation, and nucleosome phasing in single cells (2016) doi.10,1101/061739; Dey et al. Nat Biotechnol 33:285-289 (2015); Macaulay et al. Nat Methods 12:519-522 (2015); Angermueller et al Nat Methods for pairing chromatin accessibility with gene expression using combinatorial indexing (Cao et al. Science 361:1380-1385 (2018)) have improved the throughput of these assays (˜103 cells). However, the highly reduced data quality (number of fragments per cell), cost and throughput limit the application of this method for practical use. Thus, to enable tissue-scale or organism-scale single-cell analyzes for defining regulatory interactions across the bread and depth of cellular diversity within tissues, improved multi-omic assays are needed.
	Here, Applicants developed a method for Simultaneous High-throughput ATAC and RNA Expression with sequencing (SHARE-seq), which allows individually or jointly profiling of single cell chromatin accessibility and RNA expression at low-cost and massive scale (>104 cells). Applicants validate the robustness of this approach by profiling four cell lines and adult mouse brain.
SHARE-Seq a Method to Profile Chromatin and Expression at Scale.
	Advancements of single cell technologies using multiple rounds of ligation to introduce cell-specific barcodes have enabled transcriptional profiling at large scale (>104 cells) (Rosenberg et al. Science 360:176-182 (2018)). Here, Applicants sought to adapt a split-pool approach to develop SHARE-seq, which utilizes multiple rounds of hybridization-blocking to uniquely and simultaneously label mRNA and chromatin fragments from the same single cells (FIG. 9A). To do this at high-quality, Applicants have significantly optimized the molecular biology steps for each reaction described below. In brief, fixed cells are (i) transposed by Tn5 transposase to mark open chromatin (Buenrostro et al. Nat Methods 10:1213-1218 (2013)), (ii) mRNA is reverse transcribed using a poly(T) primer containing a unique molecular identifier (UMI), and a biotin tag, (iii) nuclei are then distributed in a 96-well plate to hybridize well-specific barcoded oligonucleotides. Here, well-specific barcodes hybridize to both transposed chromatin fragments and poly(T) cDNA through a common DNA sequence. (iv) Hybridization is repeated three or more times expanding the barcoding space to approximately 106 barcode combinations or more.
	Following hybridization, barcodes are ligated to the cDNA and chromatin fragments. (v) To complete the process Applicants perform reverse crosslinking to release chromatin fragments and cDNA fragments, cDNA fragments are specifically collected using streptavidin beads. Following pulldown, cDNA is prepared using template-switching (Rosenberg et al. Science 360:176-182 (2018)), PCR and tagmentation and transposed chromatin fragments are PCR amplified. Following sequencing, cells are identified using the unique combination of well-specific barcodes, ATAC and RNA data share the same cell-identifying barcodes, and ATAC-seq and RNA-seq reads are distinguished from PCR-based DNA barcodes.
	To perform SHARE-seq at large-scale, Applicants designed four barcode sets (three introduced during hybridization and one during PCR) for each sample (FIG. 9B) allowing up to 84,934,656 (964) barcode combinations. Using this barcode space millions of cells can be uniquely labeled in a single experiment with minimal barcode collisions for organism-scale profiling or allowing multiplexing of 96 samples in a single experiment with substantial lower cost compared to other approaches. Further, barcoding is conceptually extendable to even larger experiments by using additional rounds of hybridization

(paras. 0169-73; emphasis added).  Thus, Applicants are encouraged to amend the claims to reflect this SHARE-seq technique as outlined at paragraphs 0171-72.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent;

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by SEELIG (US 2016/0138086), as evidenced by Cao et al, Joint profiling of chromatin accessibility and gene expression in thousands of single cells, Science. 2018 Sep 28;361(6409):1380-1385. doi: 10.1126/science.aau0730. Epub 2018 Aug 30.

As to claims 8-10, SEELIG teaches generating cDNA from the RNA in the cell using a primer comprising i) a unique molecular identifier (UMI), (ii) an affinity tag, and (iii) a poly(T) sequence (paras. 0030, 0086, Figs. 1-3, 8-17).
As to claim 12, SEELIG teaches amplifying the genomic DNA, and the cDNA (Figs. 1-3, 8-9).
As to claim 13, SEELIG teaches sequencing the genomic DNA fragments, a portion of the cDNA molecules, and/or a portion of the barcode attached thereof (Figs. 1-3, 8-9).
As to claims 14 and 16, SEELIG teaches wherein the one or more features comprise an expression profile of the cellular RNA (Figs. 1-3, 8-17).  However, an expression profile of the cellular RNA is not commonly understood as an epigenetic feature.
As to claim 15, SEELIG teaches to use ATAC-seq with the expression profiling (para. 0057).  Cao demonstrates that ATAC-seq is used to profile of chromatin 
As to claim 17, SEELIG teaches wherein the genomic DNA is tagged (Figs. 1-3, 8-17).
As to claim 18, SEELIG teaches fixing the individual cells before generating the genomic DNA and cDNA. (Figs. 1-3, 8-17).
As to claim 19-20, SEELIG teaches lysing the individual cells in the presence of an RNase inhibitor (Figs. 1-3, 8-17).

Claims 1-5 and 8-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Cao et al, Joint profiling of chromatin accessibility and gene expression in thousands of single cells, Science. 2018 Sep 28;361(6409):1380-1385. doi: 10.1126/science.aau0730. Epub 2018 Aug 30.
As to claims 1-5, Cao teaches generating, within individual cells, fragmented cellular genomic DNA and cDNA copies of cellular RNA molecules using Tn5 (Fig. 1; Supp Methods, pgs. 16-19); barcoding the fragmented genomic DNA and the cDNA within each cell such that the genomic DNA and the cDNA from the same cell receive the same unique cell barcode sequence (Fig. 1; Supp Methods, pgs. 16-19); isolating the barcoded genomic DNA and the cDNA (Fig. 1; Supp Methods, pgs. 16-19); and characterizing one or more features of the individual cells based, at least in part, on sequencing of the isolated barcoded genomic DNA and the cDNA (Fig. 1; Supp Methods, pgs. 16-19).  Cao specifically teaches a method (sci-CAR) that combines profiling of chromatin accessibility and gene expression in thousands of single cells using the following workflow:

    PNG
    media_image1.png
    773
    800
    media_image1.png
    Greyscale

As to claims 8-10, CAO teaches generating cDNA from the RNA in the cell using a primer comprising i) a unique molecular identifier (UMI), (ii) an affinity tag, and (iii) a poly(T) sequence (Fig. 1; Supp Methods, pgs. 16-19).
As to claim 12, CAO teaches amplifying the genomic DNA, and the cDNA (Fig. 1; Supp Methods, pgs. 16-19).
As to claim 13, CAO teaches sequencing the genomic DNA fragments, a portion of the cDNA molecules, and/or a portion of the barcode attached thereof (Fig. 1; Supp 
As to claims 14 and 16, CAO teaches wherein the one or more features comprise an expression profile of the cellular RNA (Fig. 1; Supp Methods, pgs. 16-19).  However, an expression profile of the cellular RNA is not commonly understood as an epigenetic feature.
As to claim 15, CAO teaches to use ATAC-seq with the expression profiling (Fig. 1; Supp Methods, pgs. 16-19).  
As to claim 17, CAO teaches wherein the genomic DNA is tagged (Figs. 1-3, 8-17).
As to claim 18, CAO teaches fixing the individual cells before generating the genomic DNA and cDNA. (Fig. 1; Supp Methods, pgs. 16-19).
As to claim 19-20, CAO teaches lysing the individual cells in the presence of an RNase inhibitor (Fig. 1; Supp Methods, pgs. 16-19).

Prior Art
The following prior art is pertinent: US 20170321251; US 11198910.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637